I do not accept the views expressed in the opinion of Mr. Justice FELLOWS. The workmen's compensation act should receive liberal construction, but its provisions are not sufficiently elastic to make the employer pay for the accident involved in this case. Case authority, direct or analogous, is wanting, probably because of the pioneer character of the proposed holding. It seems to me that such holding will open up a new subject of liability of surprising possibilities, except the case be isolated by the familiar method of distinguishing it from its kind.
There was no causal connection between the injury and the employment. The peril of crossing the street to obtain firewood was not a hazard inhering in the employment. The time not having arrived for going to work, the deceased volunteered to go for firewood, a kindly, personal act toward his fellows, within his own volition and in no way connected with his employment. *Page 565 
It will not do to connect his personal enjoyment and good-fellowship with his employment by the tenuous consideration that the practice of the workmen was to build fires, without interference by the employer, and to predicate a finding thereon that he was in the course of his employment.
In Griffith v. Cole Bros., 183 Iowa, 415, 430 (165 N.W. 577), the court quoted, with approval, the following graphic statement of the law from Craske v. Wigan, 2 B. W. C. C. 35:
"'It is not enough for the applicant to say "the accident would not have happened if I had not been engaged in this employment, or if I had not been in that particular place." The applicant must go further, and must say, "The accident arose because of something I was doing in the course of my employment, and because I was exposed by the nature of my employment to some peculiar danger." ' "
I understand the employer is not liable for an injury to a workman unless the injury received is a result of a hazard which accompanies duties. Buvia v. Oscar Daniels Co., 203 Mich. 73
(7 A.L.R. 1301).
The award should be set aside.
BIRD, J., concurred with WIEST, J. *Page 566